UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5058



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL IRVIN WHITE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cr-00002-CMH)


Submitted:   June 18, 2007                 Decided:   July 10, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James W. Beane, Jr., Washington, D.C., for Appellant. Charles P.
Rosenberg, United States Attorney, Patrick F. Stokes, Assistant
United States Attorney, David B. Joyce, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samuel Irvin White was convicted by a jury of conspiracy

to distribute fifty grams or more of cocaine base (i.e., “crack”),

in violation of 21 U.S.C. § 846 (2000) and 21 U.S.C. § 841(a)(1)

(2000) (Count One); distribution of crack cocaine, in violation of

21 U.S.C. § 841(a)(1) (Count Two); possession with intent to

distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1)

(Count Three); possession of a firearm in furtherance of drug

trafficking as charged in Counts One and Three, in violation of 18

U.S.C.A. § 924(c)(1)(A) (West 200 & Supp. 2007) (Count Four);

possession of a firearm with an obliterated serial number, in

violation of 18 U.S.C. § 922(k) (2000) (Count Five); and possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1) (2000) and 18 U.S.C. § 924(a)(2) (2000) (Count Six).

The district court sentenced him to 435 months’ imprisonment.

White   claims   the   evidence   was   insufficient   to    support   his

conviction and sentence on Counts One and Three.       For the reasons

that follow, we affirm.

           We review the district court’s decision to deny a Rule 29

motion de novo.    United States v. Alerre, 430 F.3d 681, 693 (4th

Cir. 2005), cert. denied, 126 S. Ct. 1925 (2006).           A jury verdict

“must be sustained if there is substantial evidence, taking the

view most favorable to the Government, to support it.”          Glasser v.

United States, 315 U.S. 60, 80 (1942).         We “may not weigh the


                                  - 2 -
evidence or review the credibility of the witnesses.”        United

States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).

          Testimony at trial established that White sold crack

cocaine to a group of addicts, including Donald Spinks, his wife

Tedrina Spinks, his brother Wally Spinks and others, beginning in

2004.   White was introduced to these buyers through another drug

dealer known as “TI.”   White initially sold drugs to the group on

the street in the District of Columbia.   Later, White sold crack to

the group at the Spinks’ rented house in Alexandria approximately

five times per week for about one year.   He also sold distributable

“8-ball” quantities of crack to Wally Spinks. TI often accompanied

White to the house, and both men carried and displayed handguns

during these transactions.     White did not package the crack he

sold, but broke off pieces from a large rock he carried in his hand

or pocket.

          After the Fairfax County police executed a search warrant

for narcotics at the Spinks’ house, Donald Spinks began cooperating

with the police.   On June 28, 2005, Donald Spinks made a controlled

buy of 1.9 grams of crack from White at a nearby Citgo parking lot.

TI was in the car with White when he made that sale.     On July 5,

under the control of law enforcement, Spinks again called White and

arranged to buy crack at the Citgo parking lot.    White arrived in

the parking lot driving a Chevy Suburban he had recently purchased.

As White attempted to flee the parking lot without making the


                                - 3 -
transaction, his vehicle was surrounded by police officers and he

was arrested.       Inside the Suburban, police discovered three loaded

firearms, $411 cash, a bill of sale for recently purchased tires

bearing White’s name and credit card imprint, and small particles

of crack cocaine, collectively weighing .049 grams.

            As to Count One, White challenges the sufficiency of the

Government’s      evidence      in     establishing       both      the   fact    of   a

conspiracy, and the distribution of fifty grams or more of cocaine

base.    To establish a drug conspiracy, the Government must prove:

(1)   an   agreement     with     another       person    to     violate    the    law;

(2)   knowledge     of   the    essential     objective        of   the    conspiracy;

(3) knowing and voluntary involvement; and (4) interdependence

among the alleged conspirators. United States v. Stewart, 256 F.3d
231, 250 (4th Cir. 2001). “[A] loosely-knit association of members

linked only by their mutual interest in sustaining the overall

enterprise of catering to the ultimate demands of a particular drug

consumption market” may be sufficient to establish the existence of

a conspiracy.     United States v. Banks, 10 F.3d 1044, 1054 (4th Cir.

1993).     We find substantial evidence of the existence of common

goals,     mutual     cooperation,        and     a      long-standing       business

relationship      between      White    and   TI.        See     United     States     v.

MacDougall, 790 F.2d 1135, 1146 (4th Cir. 1986).                           Donald and

Tedrina Spinks’ testimony also demonstrates that White distributed




                                        - 4 -
well over fifty grams of crack cocaine to this group of addicts.*

White’s claim that their testimony is inherently not credible,

based on their admitted crack cocaine use, fails because the

resolution of credibility issues is solely within the province of

the jury.   See United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).   Accordingly, we affirm White’s conviction on Count One.

            White also challenges the sufficiency of the evidence on

Count Three.    To establish possession with intent to distribute,

the Government must prove (1) possession of a narcotic controlled

substance, (2) knowledge of the possession, and (3) the intent to

distribute.    United States v. Randall, 171 F.3d 195, 209 (4th Cir.

1999).   White claims that even when combined, .049 grams of crack

is too small a quantity to be commercially viable.           To the

contrary, the Government’s expert testified that a $10 rock of

crack cocaine typically weighs between .05 and .07 grams.          In

addition, White told two police officers that he went to the Citgo

parking lot to sell a small quantity of crack to Donald Spinks.

See United States v. Singleton, 441 F.3d 290, 296 (4th Cir. 2006).

Accordingly, there was substantial evidence to support the jury’s



     *
      These witnesses and others testified that they are familiar
with the effects of crack cocaine, and that the substance they
purchased from White was, in fact, crack cocaine.        Such lay
testimony, along with circumstantial evidence of its appearance,
the high price paid, and the furtive nature of the sales, was
sufficient to establish the identity of the substance without
expert chemical analysis. See United States v. Scott, 725 F.2d 43,
45-46 (4th Cir. 1984).

                                - 5 -
finding of possession with intent to distribute as charged in Count

Three, and we affirm.

               Although White is represented by counsel, he has filed a

motion    seeking    leave    to   submit   a   pro    se   supplemental    brief,

challenging the sufficiency of the evidence on Counts One, Three,

Four     and    Five,   and    challenging       the    Government’s       alleged

constructive amendment of Count Four. We grant White’s motion, but

find his claims meritless.           Accordingly, we affirm the district

court’s judgment in all respects.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                      - 6 -